Citation Nr: 0207994	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  99-15 869A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of heat 
exhaustion (claimed as a pulmonary disorder).

2.  Entitlement to an initial compensable rating for the 
residuals of a left ala nasi shave biopsy for basal cell 
carcinoma.

3.  Entitlement to an initial compensable rating for tinea 
pedis.

4.  Entitlement to an initial compensable rating for 
paronychia.

5.  Entitlement to an initial rating in excess of 10 percent 
for right knee retropatellar pain syndrome.

6.  Entitlement to an initial rating in excess of 10 percent 
for left knee retropatellar pain syndrome.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
May 1982 to June 1998 and two years, eleven months and 
twenty-nine days of prior active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Seattle, Washington, Regional Office of the Department of 
Veterans Affairs (VA).  Subsequently, the case was 
transferred to the Regional Office (RO) in Phoenix, Arizona, 
and the veteran perfected his appeal as to the issues of 
entitlement to service connection for residuals of heat 
exhaustion (claimed as a pulmonary disorder), entitlement to 
compensable ratings for the residuals of a left ala nasi 
shave biopsy for basal cell carcinoma, tinea pedis, hand rash 
(paronychia), and entitlement to a rating in excess of 10 
percent for bilateral retropatellar pain syndrome.  In August 
1999, the veteran and his spouse testified at an RO hearing.

During the pendency of this appeal, a May 2000 hearing 
officer's decision granted separate 10 percent disability 
ratings for right and left retropatellar pain syndrome.  
Inasmuch as a 10 percent rating is not the maximum benefit 
under the rating schedule and the veteran has not limited his 
claim to a 10 percent rating, the claims for higher ratings 
for both knees remain in controversy and are still viable 
issues for appellate consideration by the Board.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In January 2001, the Board remanded the case to the RO for 
further development.  The case has been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  There is no current diagnosis of a pulmonary disorder.

3.  The residuals of a left ala nasi shave biopsy for basal 
cell carcinoma are manifested by two small residual scars 
that are shown to be only mildly, not moderately, disfiguring 
and displeasing, and are not poorly nourished with repeated 
ulceration, exudation or itching, and do not limit the 
function of the nose.

4.  The veteran's tinea pedis is manifested by exfoliation 
and itching of an extensive area, but is not manifested by 
exudation or constant itching, extensive lesions, or marked 
disfigurement.

5.  The veteran's paronychia was not present on the last two 
examinations and, therefore, is not manifested by 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.

6.  The veteran's right knee disability is manifested by no 
more than slight subluxation and slight rubbing or cracking 
on motion without pain, but there is some tenderness about 
the mid-medial joint line; there are no x-ray findings of 
arthritis. 

7.  The veteran's left knee disability is manifested by no 
more than slight subluxation and slight rubbing or cracking 
on motion without pain; there are no x-ray findings of 
arthritis.  


CONCLUSIONS OF LAW

1.  Claimed pulmonary disorder secondary to heat exhaustion 
was not incurred in or aggravated by active service.  
38 U.S.C.A.  §§ 1110, 1131, 5103A, 5107 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  The schedular criteria for an initial compensable 
disability rating for residuals of a left ala nasi shave 
biopsy for basal cell carcinoma have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

3.  The schedular criteria for an initial 10 percent 
disability rating for tinea pedis have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

4.  The schedular criteria for an initial compensable 
disability rating for paronychia have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 4.118, Diagnostic Codes 7899-7806 (2001); 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

5.  The schedular criteria for an initial disability rating 
in excess of 10 percent for right knee retropatellar pain 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.14, 4.71a, 
Diagnostic Code 5257 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

6.  The schedular criteria for an initial disability rating 
in excess of 10 percent for left knee retropatellar pain 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.14, 4.71a, 
Diagnostic Code 5257 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001).  This liberalizing legislation is applicable to 
the veteran's claim.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's service-connection 
and increased rating claims have been properly developed as 
service, non-VA and VA medical records, a transcript of an 
August 1999 RO hearing, and VA examination reports dated in 
April 1998 and October and November 1999 have been associated 
with the claims file.  

With regard to the RO's compliance with the January 2001 
Board remand instructions, the Board notes that the RO was 
instructed to schedule the veteran for an ear, nose and 
throat (ENT) examination.  The Board's remand advised the 
veteran that failure to cooperate by reporting for 
examination might adversely affect his claim.  See 38 C.F.R. 
§ 3.655 (2001).  In a November 2001 letter, the RO also 
specifically notified the veteran that without the 
examinations they might have to deny his claims (e.g., to 
support the assignment of staged ratings pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999)).  Although the RO 
scheduled the veteran for ENT, general medical and joint 
examinations, the veteran failed to report.  No argument has 
been presented that the veteran failed to receive notice of 
these examinations.  The Board also observes that the veteran 
failed to report for scheduled pulmonary function tests.  The 
veteran has failed to show good cause for his failure to 
report for several examinations and he has not at any time 
requested that the examinations or pulmonary function tests 
be rescheduled.  

Veterans claiming benefits have an obligation to report for 
scheduled VA examinations and tests.  The duty to assist is 
not a one-way street, and the veteran has not fulfilled his 
duty to cooperate in this matter.  38 C.F.R. §§  3.326, 
3.327, 3.655 (2001); Engelke v. Gober, 10 Vet. App. 396 
(1997); Olson v. Principi, 3 Vet. App. 480 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Governing regulation provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 38 C.F.R. § 3.655 as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 
3.655(a).  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  As the veteran 
failed to report for the VA examinations scheduled to 
evaluate his service-connected disabilities and in 
conjunction with his service connection claim, the Board must 
adjudicate this appeal based on the evidence of record.  Id.  
Further, the Board observes that, the veteran's claims were 
not denied by the RO decision that is the subject of this 
appeal because he failed to report for VA examinations or 
tests; the veteran appealed the original 1998 rating decision 
that was based upon recently dated medical evidence, 
including reports of 1998 VA examinations.  Moreover, the 
veteran's claims were reviewed again following VA 
examinations done in late 1999.

In compliance with the Board's January 2001 remand, the RO 
also asked the veteran to furnish the names and addresses of 
all health care providers who had treated him for heat 
exhaustion, basal cell carcinoma, tinea pedis, paronychia, 
and bilateral knee retropatellar pain syndrome since his 
discharge from service and to sign authorizations for release 
of such information.  The veteran did not reply to the RO's 
February 2001 letter.  In its remand, the Board indicated 
that the October 1999 VA orthopedic examiner had requested x-
rays to assess the veteran's retropatellar pain syndrome and 
asked that the veteran's claims file be reviewed for 
clarification of the veteran's retropatellar pain syndrome 
based upon a review of x-ray findings. August 2001 VA 
orthopedic clinic notes and x-ray results with respect to the 
veteran's bilateral knee disorder have been associated with 
the claims file.  Given the foregoing, the Board finds that 
the RO has substantially complied with the Board's January 
2001 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2001).  In this connection, the Board finds that the 
April 1998 and October and November 1999 VA examination 
reports, the August 2001 orthopedic clinic notes and x-ray 
report, the private dermatology record, and recent VA 
treatment reports, which evaluate the status of the veteran's 
health and disabilities, are adequate for determining whether 
service connection or higher disability ratings are 
warranted, particularly in light of the veteran's failure to 
respond to the RO's February 2001 letter and to report for 
further examination and testing.  

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by a May 1999 statement of the case (SOC) and 
the May 2000 hearing officer's decision, as the RO advised 
the appellant of what must be demonstrated to establish 
service connection and the criteria for higher disability 
ratings. 

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the questions of 
entitlement to higher initial ratings and entitlement to 
service connection even though the RO initially denied the 
latter claim as not well grounded.  This is so because the RO 
specifically notified him of the requirements needed for 
entitlement to service connection and higher ratings in a May 
1999 SOC and the May 2000 hearing officer's decision, which 
discussed his claims on the merits.  The RO notified the 
appellant that for service connection there must be evidence 
of a current disability, evidence of a disease or injury due 
to service, and evidence of a link between the disability and 
service.  Moreover, all of the relevant evidence was 
considered.  As such, there has been no prejudice to the 
veteran that would warrant further development or 
notification pursuant to the provisions of the VCAA, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

I.  Factual Background

Service medical records show that, in May 1980, the veteran 
was treated for atopic dermatitis of the hands and feet.  In 
July 1980, he was treated for heat exhaustion with water, ice 
soaks and electrolytes without any apparent residuals.  In 
December 1981, the veteran was treated for athlete's foot.  
In January and February 1982, he was treated for hand and 
foot dermatitis and was given a 90-day physical profile for 
foot dermatitis in March 1982.  The veteran continued to be 
treated for hand dermatitis, resolved impetigo and improved 
tinea pedis through June 1982.  In August 1986, the veteran 
related a history of scarred lungs due to pneumonia but x-
rays were within normal limits.  In August 1989, he was seen 
for complaints of left knee pain of three weeks duration.  On 
examination, the left knee was normal.  A February 1990 chest 
x-ray revealed left lower lobe pneumonia.  In July 1993 and 
January 1998, the veteran complained of painful knees and was 
diagnosed with retropatellar pain syndrome.  He was treated 
and diagnosed with bilateral lower lobe pneumonia in October 
1994.  A December 1994 chest x-ray shows clearing left lower 
lobe infiltrate.  A February 1995 shave biopsy of the left 
ala nasi revealed no evidence of recurrence of basal cell 
carcinoma, which first had been diagnosed and excised in 
November 1992.  In February 1996, the veteran was diagnosed 
with left ring finger paronychia.  A January 1998 record 
reveals a history of basal cell carcinoma on the nose and a 
3-year history of a 2-millimeter white cyst on the right 
nostril found to be benign on examination. 

At an April 1998 pre-discharge VA examination, the veteran 
reported that he suffered heat exhaustion in basic training 
after which he developed pneumonia.  He indicated that his 
lungs were still scarred since then.  The veteran stated that 
he had never had asthma.  He indicated that he had no 
respiratory limitation, cough, wheeze, or dyspnea on 
exertion.  The veteran reported that he had a basal cell 
epithelioma, which was shave biopsied in successive steps 
separated by an hour in 1992 and that too much cartilage was 
removed.  As a result, the outer part of the naris tends to 
collapse so that when it gets cold he has essentially 
decreased patency through the left naris; otherwise, the 
patency is fairly good.  The veteran also reported that he 
has had bilateral tinea pedis since 1980, which he usually 
treats with powder.  He also complained of a scaly, cracking-
type of rash on his hands, which involved the fingers, that 
would become pruritic and erythematous when it occurred.  The 
veteran stated that he used a lotion to control it.  He also 
complained of crepitus with squatting and some knee pain.  
His right knee was worse than the left.  Running tended to 
increase his knee discomfort and crepitus, noting that after 
about a mile he would develop pain in the knees.  He stated 
that he did not have swelling, that walking was unremarkable 
and without significant symptoms, and that he had had 
symptoms for five years but his knees were stable.  The 
veteran reported that his knees had not been x-rayed.  On 
examination, the veteran's gait was normal both in tandem and 
parallel.  He could toe and heel walk well and could squat to 
a full knee and hip flex position and rise without 
difficulty.  The veteran reported some crepitus in the knees 
when he did so, but he was able to do it without assistance.  
Range of motion of both knees was from 0 to 140 degrees.  
There was no laxity, anterior/posterior drawer sign, 
effusion, erythema, induration, or pain with manipulation.  
There was crepitus with flexion and extension.  McMurray's 
test was negative.  With regard to the nose, the nares were 
patent and clear.  The left ala was slightly collapsed; but 
was still patent.  There were no polyps or postnasal drip.  
The turbinates were not reactive.  There was no recurrence of 
the basal cell epithelioma relative to the left naris.  The 
lung fields were clear even with forced expiration.  There 
was mild scaling of the feet and toes.  There was no eczema 
of the hands at that time.  Motor strength in all four 
extremities was 5/5.  A computed tomography of the sinuses 
showed right ethmoids inflamed with minimum changes 
otherwise.  Bilateral knee x-rays were normal.  The 
assessment included basal cell epithelioma of the left naris, 
with a mild residual of cartilaginous collapse with currently 
good patency; remote history of heat exhaustion; recurrent 
pneumonia of unknown etiology, possibly related to allergies; 
bilateral retropatellar pain syndrome; tinea pedis; and 
recurrent hand eczema.

In a September 1998 rating decision, service connection was 
granted for bilateral retropatellar pains syndrome, assigned 
a 10 percent rating, and for hand rash, tinea pedis, and 
residuals of a left ala shave biopsy for basal cell 
carcinoma, assigned noncompensable ratings.  That decision 
also denied service connection for residuals of heat 
exhaustion.

A May 1999 Northern Arizona Dermatology Center, P.C., report 
shows that the veteran was treated for complaints of 
athlete's foot and diagnosed with probable atopic eczema.  On 
examination, the physician noted that the veteran's left nose 
was well healed and that there was an approximately 4-
centimeter erythematous scaly annular patch on the back of 
the right foot.  He added that the veteran had a history of 
skin cancer with no suspicious lesions seen.

VA treatment records from March to August 1999 show that the 
veteran was treated for allergic rhinitis and tinea pedis in 
March.  He was also seen for complaints of knee pain in July 
and August and was diagnosed with chronic knee pain, right 
greater than left.

In August 1999, the veteran and his wife testified at an RO 
hearing.  The veteran claimed that cartilage had been removed 
from his nostril and that when it gets cold his left nostril 
freezes shut.  He indicated that his doctors had noted this 
condition and that he was told that it was not that big of a 
deal.  The veteran did not know if color photographs had been 
taken of the affected area.  He also testified that he had 
heat exhaustion during basic training in 1980.  The veteran 
indicated that he went from having heat exhaustion during the 
day to having a case of pneumonia in the evening.  He stated 
that he had not had pneumonia before that episode.  The 
veteran claimed that his lungs had been x-rayed many times 
and that he had been hospitalized three times.  He reported 
that he was not on any type of pulmonary medication nor was 
he under a doctor's care for a pulmonary condition.  The 
veteran was unsure if heat seemed to bother his lungs stating 
that he had not been in extreme heat recently.  He also 
indicated that he got red, irritated spots on his toes and 
developed blisters, accompanied by itching, for which he had 
been given some cream.  His wife testified that the top of 
the veteran's foot was raw from infection.  The veteran 
stated that he wore white cotton socks and claimed that his 
toenails were not affected.  He also reported using a cream 
on the skin of his hands.  If he stopped using the cream, his 
symptoms return.  The veteran indicated that the skin on his 
hands was not as bad as on his feet.  He added that he had 
bumps and scaly skin with itching.  The veteran stated that 
he wore leather gloves on the job.  The veteran described 
difficulties with squatting down and getting back up.  He 
claimed that he had been seen by an orthopedic surgeon and 
had been given a knee brace for a trial.  He indicated that 
his knees swell and that knee pain was becoming more constant 
and was worse with exertion.  The veteran reported that his 
knees had not given out on him nor did they lock up.  His 
wife testified that the veteran had popping and grinding 
noises when the knee joint was moved.  The veteran indicated 
that his right knee was worse than the left and acknowledged 
that his range of motion did not appear to be affected unless 
his knees were very sore.  He added that he had not used 
crutches or a cane.

VA treatment records from July 1999 to September 2000 show 
treatment for chronic knee pain in July 1999.  They also show 
treatment for service-connected rhinitis and headaches and 
for other nonservice-connected disorders.  An April 2000 
record reflects that the veteran had a normal physical 
examination and the assessment included hypertension needed 
more control, allergy to bee stings and hay fever allergy.

At an October 1999 VA skin examination, the veteran reported 
that a basal cell carcinoma removal from the left ala nasi 
resulted in scarring and obstruction of the nasal passage in 
cold weather when his nose is running and freezes up.  He 
indicated that the obstruction is relieved when he gets in a 
warm environment and can be prevented, to some extent, by 
wearing the small adhesive strips worn across the nose, which 
are available at drugstores, and facilitate breathing.  The 
veteran related that about ten or twelve years ago, he began 
having blisters with much itching on the proximal dorsum of 
the toes, and distal dorsum of the feet, worse on the left 
foot, that has continued off and on since then.  He used a 
cream that affords temporary relief.  The veteran also 
reported that, beginning in 1982, he developed smaller 
blisters on the sides of the fingers, and less so on the 
dorsum of the fingers and thumbs, and rarely on the dorsum 
and ulnar surfaces of the hands.  He complained of moderately 
severe itching and indicated that there was usually some 
activity on the feet when his hands break out.  The veteran 
used topical preparations with some relief of the itching.  
On examination, there was a 7- to 10-millimeter slightly 
depressed, slightly pale, scar on the upper left ala nasi.  
From the anterior lower edge, a 5-millimeter linear, slightly 
depressed, slightly hyperpigmented scar extended downward to 
the edge of the left ala nasi, which is slightly indented at 
this point.  The surrounding areas appeared normal and the 
general external architecture of the nose was essentially 
normal.  Photographs of the nose accompanied the report.  
There were two desiccated vesicles on the dorso-lateral 
surface of the proximal right great toe.  No other lesions 
were present on either foot.  A fungus smear and culture 
revealed no fungus after four weeks of incubation.  No 
lesions were present on the veteran's hands.  The impression 
included post-surgical scar resulting from removal of basal 
cell carcinoma on the nose, eczematous dermatitis of the 
right great toe with minimal activity, and history of 
eczematous dermatitis of the hands and fingers.  The examiner 
added that the scar on the nose is only mildly disfiguring 
and displeasing.  The examiner stated that he could not 
assess the complaint of respiratory obstruction and 
recommended an ENT consultation.

An October 1999 VA joint examination report reflects that a 
review of the claims file showed knee complaints in May and 
July of 1999 and a history of being seen for knee complaints 
while in service in 1993 and 1998 and a diagnosis of left 
ring finger paronychia in 1996.  The examiner added that 
April 1998 x-rays of the knees were normal.  The veteran 
denied ever having any problem, or specific injury, or 
infection of the left hand, specifically the left fingers and 
specifically paronychia.  He also reported pain under the 
kneecap with onset in the early 1990's, right greater than 
left, no injury.  The veteran admitted that he was not 
receiving any treatment or medications except for a brace on 
the right that was started about two months earlier as a 
trial.  He indicated that it had not helped at all.  The 
veteran complained that his knees hurt daily, right greater 
than left.  He indicated that he had some limp, right greater 
than left, but not daily and that both knees crunch and 
swell, particularly in the medial lateral parapatellar 
regions.  The veteran admitted that his knees did not give 
out.  He added that he had full range of motion in the knees 
and no numbness or tingling in the lower extremities.  On 
examination, following removal of the right knee brace, he 
had a slight +1 limp on the right.  There was some tenderness 
about the mid-medial joint line on the right, but no 
tenderness on the left.  There was no crepitation on active 
motion of the knees, but there was slight rubbing or cracking 
on motion, right and left.  Cruciate and collateral ligaments 
were stable bilaterally, and McMurray's test was negative.  
There was no effusion.  A sensory examination of the lower 
extremities was normal.  There was no pain on passive motion 
of the patella, right or left.  Range of motion measured: 
extension to 0 degrees, bilaterally, and flexion to 135 
degrees on the right and to 145 degrees on the left.  The 
impression was right and left knee pain, retropatellar.  A 
November 1999 addendum revealed that the right knee x-rays 
had not been done and that x-rays of the left knee had been 
reviewed.  The latter were normal.
A November 1999 VA respiratory examination report reveals 
that a claims file review confirmed multiple episodes of 
pneumonia including at least left lower lobe pneumonia and 
possibly a bilateral lower lobe pneumonia.  The last episode 
was while the veteran was still in the service in 1997.  The 
examiner added that there is reported to be some lost 
records, which include a 1980 episode of heat exhaustion, 
when the veteran was packed in ice and developed pneumonia.  
In between episodes of pneumonia, he really had not had any 
chronic lower respiratory problems.  The veteran denied 
having any chronic cough, sputum production, asthma, or 
wheezing and, until August 1999, any chronic shortness of 
breath.  However, there was history of allergic rhinitis, 
perhaps with some sinusitis.  The veteran did not think that 
the pneumonia was correlated in anyway with the intensity of 
his allergic symptoms.  The veteran's main concerns were 
related to chronic chest pain and shortness of breath 
following a dizzy spell in August 1999.  None of which is 
associated with chronic cough, sputum production or wheezing.  
On examination, there was no evidence of shortness of breath 
or use of the accessory muscles of respiration.  Chest 
examination was normal with good breath sounds, mobile 
diaphragm.  There were no rales, rhonchi, wheezes, clubbing, 
cyanosis, or edema noted.  Cardiac examination was normal 
with no murmur or gallop noted.  When the veteran was 
instructed to hyperventilate, this increased his substernal 
pain, he became dizzy and had numbness in his fingers.  The 
impression was confirmed history of multiple episodes of 
pneumonia while in the service, reportedly with some scarring 
of the lungs, but no clear history of any interval or chronic 
lung disease.  In a December 1999 addendum, the examiner 
noted that the veteran's chest x-rays and ventilation 
profusion (VQ) lung scans were normal.  The veteran failed to 
report for pulmonary function tests.  

In a May 2000 hearing officer's decision, the RO granted 
separate 10 percent disability ratings for right and left 
retropatellar pain syndrome, recharacterized the hand rash 
disability as paronychia, and confirmed the noncompensable 
ratings for that disability, tinea pedis, and residuals of a 
left ala shave biopsy for basal cell carcinoma as 
noncompensable.

An August 2001 VA orthopedic note with addendum revealed that 
bilateral knee examinations were identical.  There was TTP 
midsubstance of patellar ligaments with no apprehension or 
inhibition.  Patellofem crepitus was noted in extremes of 
flexion but was not painful.  There was no pain with patellar 
compression/grind.  There was no medial or lateral joint line 
TTP or effusion.  Positive lateral popliteal TTP was noted 
but the veteran denied that this was part of his symptom 
complex.
Lachman's, drawer and McMurray's tests were negative.  X-rays 
showed bilateral patellae slightly subluxed laterally.  The 
assessment was bilateral patellar tendinitis (patellar 
ligament midsubstance).

II.  Analysis

A.  Service Connection Claim

The first issue before the Board is the veteran's claim that 
he has a pulmonary disorder secondary to heat exhaustion.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2001); 38 C.F.R. §§ 3.1(k), 3.303(a) (2001).  
Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

The veteran has no current medical diagnosis of a pulmonary 
disability.  Thus, he fails to satisfy the first element of a 
claim, that is, a current disability, and his claim for 
service connection fails.  See Boyer, 210 F.3d at 1353.  Even 
assuming that the veteran has a pulmonary disorder, there is 
no competent medical evidence linking a claimed pulmonary 
disorder to an in-service episode of heat exhaustion.  In 
this regard, the Board observes that, although the service 
medical records show that the veteran was treated for heat 
exhaustion in July 1980, no residuals were noted.  The April 
1998 VA examiner noted a remote history of heat exhaustion 
and that lung fields were clear even with forced expiration.  
The November 1999 VA respiratory examiner confirmed that the 
veteran had a history of multiple episodes of pneumonia while 
in the service, reportedly with some scarring of the lungs; 
however, he added that there was no clear history of any 
interval or chronic lung disease.  In a December 1999 
addendum, the examiner noted that the veteran's chest x-rays 
and VQ lung scans were normal.  As the veteran failed to 
report for pulmonary function tests, the claim shall be based 
on the evidence of record.  See 38 C.F.R. § 3.655(b).

The only evidence the veteran has submitted that supports his 
claim is his own statements.  He, as a lay person, with no 
apparent medical expertise or training, is not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Thus, the veteran's statements do not establish the required 
evidence needed, and the claim must be denied.

B.  Higher Initial Rating Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  Since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability ratings, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119. 

When an unlisted condition is encountered, the Rating 
Schedule permits VA to rate a disability under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
When an unlisted residual condition is encountered, which 
requires an analogous rating, the first two digits of the 
diagnostic code of that part of the Rating Schedule most 
closely identifying the bodily part or system involved is 
assigned with a "99" as the last two digits representing all 
unlisted conditions.  38 C.F.R. § 4.27.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

1.  Residuals of a left ala nasi shave biopsy for basal cell 
carcinoma.

The veteran's service-connected residuals of a left ala nasi 
shave biopsy for basal cell carcinoma are rated under 
38 C.F.R. § 4.118, Diagnostic Code 7800, pertaining to 
disfiguring scars of the head, face or neck.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 (2001).  Under that code, 
disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if the disfigurement is slight or a 
10 percent evaluation if the disfigurement is moderate.  38 
C.F.R. § 4.118, Diagnostic Code 7800.  Under 38 C.F.R. § 
4.118, Diagnostic Code 7805, a scar may also be rated based 
on limitation of function of the part affected.  
Alternatively, a 10 percent rating is warranted for 
superficial scars which are poorly nourished with repeated 
ulceration under 38 C.F.R. § 4.118, Diagnostic Code 7803.  A 
10 percent evaluation is appropriate for superficial scars, 
which are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804.

On examination in April 1998 and October 1999, the examiners 
found that the nares were patent and clear even though the 
left ala was slightly collapsed.  There was a 7- to 10-
millimeter slightly depressed, slightly pale, scar on the 
upper left ala nasi and a 5-millineter linear, slightly 
depressed, slightly hyperpigmented scar on the anterior lower 
edge.  The surrounding areas appeared normal and the general 
external architecture of the nose was essentially normal.  
The April 1998 examiner characterized his disability as a 
mild residual of cartilaginous collapse with currently good 
patency and the October 1998 examiner stated that the scar on 
the veteran's nose was only mildly disfiguring and 
displeasing.  As the residual scars found on the veteran's 
nose are shown to be only mildly, not moderately, disfiguring 
and displeasing, and they are not poorly nourished with 
repeated ulceration, and do not limit the function of the 
affected part, Diagnostic Codes 7800, 7803, 7804 and 7805 
afford no benefit to the veteran.  Moreover, since the 
veteran failed to report for a scheduled ENT examination and 
in the absence of additional evidence with regard to how the 
veteran's disorder may affect the function of his nose, the 
noncompensable evaluation is continued.  There is no evidence 
suggesting that his disability has been more severe than the 
extent contemplated in a noncompensable rating at any time 
during the period of this initial evaluation.  Thus, the 
preponderance of the evidence is against the assignment of 
higher (compensable) rating for residuals of a left ala nasi 
shave biopsy for basal cell carcinoma.

2.  Tinea Pedis

The veteran's service-connected tinea pedis is currently 
rated at the noncompensable level under 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2001).  The veteran's tinea pedis has 
been rated by the RO as analogous to eczema under Diagnostic 
Code 7806.  See 38 C.F.R. § 4.20.  It would appear that the 
RO arrived at this diagnostic code by way of 38 C.F.R. 
§ 4.118, Diagnostic Code 7813 for dermatophytosis, which in 
turn is evaluated as eczema.

Under Diagnostic Code 7806 for eczema, a noncompensable 
evaluation is assigned for eczema manifested by slight, if 
any, exfoliation, exudation or itching, if on a non-exposed 
surface or small area.  A 10 percent evaluation is assigned 
where there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations; or where 
the disorder is exceptionally repugnant.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).  

The April 1998 examination revealed mild scaling of the feet 
and toes.  Two desiccated vesicles on the dorso-lateral 
surface of the proximal right great toe were noted at the 
October 1999 examination.  The veteran also contends that he 
experiences itching with flare-ups.  Though skin symptoms are 
episodic, the Board interprets the evidence to support a 10 
percent evaluation.  However, the medical evidence simply 
does not show that the veteran's skin disorder is manifested 
by exudation or itching constant, extensive lesions or marked 
disfigurement.  There is also no evidence that this disorder 
has produced systemic or nervous manifestations, nor is it 
exceptionally repugnant.  Hence, the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
under Diagnostic Code 7806.  Accordingly, the Board finds 
that the evidence supports no more than a 10 percent 
evaluation for the veteran's tinea pedis under Diagnostic 
Code 7806.  There is no evidence suggesting that his tinea 
pedis has been more severe than the extent contemplated in a 
10 percent rating at any time during the period of this 
initial evaluation.  Thus, the preponderance of the evidence 
is against the assignment of rating higher than 10 percent 
for tinea pedis.

3.  Paronychia

The veteran's service-connected paronychia is currently rated 
at the noncompensable level under 38 C.F.R. § 4.118, 
Diagnostic Codes 7899-7806 (2001).  The veteran's paronychia 
has been rated by the RO as analogous to eczema under 
Diagnostic Code 7806.  See 38 C.F.R. § 4.20.  As noted above, 
a noncompensable evaluation is assigned for eczema manifested 
by slight, if any, exfoliation, exudation or itching, if on a 
non-exposed surface or small area.  A 10 percent evaluation 
is assigned where there is exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  A 30 
percent evaluation requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations; or where the disorder is exceptionally 
repugnant.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

On examination in April 1998 and October 1999, there was no 
eczema, or lesions, of the hands noted.  Since the veteran 
failed to report for another examination and in the absence 
of any evidence of an active skin disorder of the hands, the 
noncompensable evaluation is continued.  There is no evidence 
suggesting that his disability has been more severe than the 
extent contemplated in a noncompensable rating at any time 
during the period of this initial evaluation.  Thus, the 
preponderance of the evidence is against the assignment of 
higher (compensable) rating for paronychia.

4.  Bilateral retropatellar pain syndrome

The veteran's knee disorder is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which provides criteria for knee impairments.  A 10 
percent evaluation is assigned for slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
is assigned for moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation is assigned for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2001).

For the reasons that follow, the Board believes that the 
veteran's bilateral knee disability more nearly approximates 
the assigned 10 percent ratings under Diagnostic Code 5257.  
At the April 1998 examination, the veteran could toe and heel 
walk well and could squat to a full knee and hip flex 
position and rise without difficulty.  Although he reported 
some crepitus in the knees when he did so, he was able to do 
it without assistance.  The range of motion of both knees was 
from 0 to 140 degrees.  Normal range of knee motion is from 0 
to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  There was 
no laxity, drawer sign, effusion, erythema, induration or 
pain with manipulation.  There was crepitus with flexion and 
extension.  McMurray's test was negative.  The assessment was 
bilateral retropatellar pain syndrome.  At the October 1999 
examination, the veteran had a slight +1 limp on the right 
accompanied by some tenderness about the mid-medial joint 
line on the right only.  There was no crepitation on active 
motion but there was slight rubbing or cracking on motion.  
Cruciate and collateral ligaments were stable bilaterally, 
and McMurray's test was negative.  There was no effusion and 
a sensory examination of the lower extremities was normal.  
Moreover, there was no pain on passive motion of the patella, 
right or left.  The range of motion was full on the left and 
from 0 to 135 degrees on the right.  The impression was right 
and left knee pain, retropatellar.  An August 2001 VA 
orthopedic note revealed TTP midsubstance of patellar 
ligaments with no apprehension or inhibition.  Crepitus was 
noted in extremes of flexion but was not painful.  There was 
no pain with patellar compression/grind nor was there medial 
or lateral joint line TTP or effusion.  Lachman's, drawer and 
McMurray's tests were negative.  X-rays showed bilateral 
patellae slightly subluxed laterally but no arthritis.  The 
assessment was bilateral patellar tendinitis.  Except for 
using a right knee brace on a trial basis, the veteran did 
not use any ambulatory assistive devices.  Only the last 
examiner found any subluxation, which was slight.  These 
findings do not support an evaluation in excess of the 
currently assigned 10 percent under Diagnostic Code 5257, 
based on slight subluxation.

In the absence of evidence of moderate subluxation or 
instability, the Board may not assign a higher evaluation 
under Diagnostic Code 5257.  The Board also may not assign a 
higher evaluation under 38 C.F.R. §§ 4.40, 4.45, as 
interpreted in DeLuca, 8 Vet. App. at 204-05, because 
Diagnostic Code 5257 is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
However, evaluating his knees on the basis of limitation of 
motion, an increase is still not warranted.  The veteran's 
subjective complaints were noted and his range of knee motion 
on examination was full extension and flexion to 135 or 140 
degrees.  As noted above, normal flexion is to 140 degrees.  
Limitation of knee motion is rated under Diagnostic Codes 
5260 and 5261.  Where flexion is limited to 45 degrees or 
extension is limited to 10 degrees, a 10 percent evaluation 
will be assigned.  The evidence does not support an increased 
rating based on limitation of knee motion.  In addition, in 
the absence of ankylosis of either knee, the Board may not 
assign a higher evaluation under an alternative diagnostic 
code such as 5256 for ankylosis.  

There is no evidence, in the absence of any x-ray findings of 
arthritis, that the veteran's bilateral knee disability has 
been more severe than the extent of disability contemplated 
in the two separate 10 percent ratings at any time during the 
period of this initial evaluation.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected disabilities standing 
alone present an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2001); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization, due solely to the veteran's service-
connected disabilities, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

Finally, the Board finds that the weight of the evidence 
establishes that the following disabilities are no more than 
10 percent (tinea pedis and left and right knee) and 
noncompensable for the remaining disabilities.  As the 
preponderance of the evidence is against increased ratings 
for the nose, hand and knee disabilities, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107 (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App 49, 55-56 
(1990).



ORDER

Service connection for residuals of heat exhaustion (claimed 
as a pulmonary disorder) is denied.

Entitlement to an initial compensable rating for the 
residuals of a left ala nasi shave biopsy for basal cell 
carcinoma is denied.

An initial rating of 10 percent for tinea pedis is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.

Entitlement to an initial compensable rating for paronychia 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
right knee retropatellar pain syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for 
left knee retropatellar pain syndrome is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

